Examiner’s Reasons for Allowance
The prior art of record does not disclose a first and second planar laminate and having a layer of foam, a perimeter structure with flanges and webs the flange surface forming C channels, a second perimeter  with third flange joined to a second web, the third flange and fourth flanges forming C channels, the first and second perimeter sections having hinge knuckles, the knuckles paired in abutting relation, a plurality of spacer links having two spaced bores and placed in knuckle gaps, cylindrical rods received in a respective gap of the plurality of gaps, a second series of knuckles intermesh with a fourth series of knuckles, the second series of knuckles and the fourth series of knuckles, when intermeshed, may receive a third cylindrical rod to form a rigid I beam between first and second perimeter sections.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571)272-6846. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633